DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-21 are elected for examination.
	Claims 22-25 are withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3, 7-10, 12-13, 16 & 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kajima et al (US 7,187,575).
	Claims 1-3, Kajima et al (see Fig. 6) clearly shows a memory cell comprising a transistor (see below) provided over a substrate; and a ferroelectric (FE) capacitor comprising a first capacitor electrode, a second capacitor electrode, and a FE material between the first and second capacitor electrodes, wherein the FE capacitor is coupled to a gate terminal of the transistor. Additionally, first capacitor electrode coupled to gate terminal, and second capacitor electrode coupled to word line (WL), see below:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Gate stack electrode)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Cap Electrode)][AltContent: textbox (1st Cap Electrode)][AltContent: textbox (Transistor)][AltContent: textbox (FE material)]
    PNG
    media_image1.png
    660
    651
    media_image1.png
    Greyscale


	Claim 7, Fig. 6 shows 1st cap electrode coupled directly to transistor gate electrode as one continuous gate stack or continuous conductive material as well.
	Claims 8-10, 16 & 20, Fig. 6 shows a gate stack with claimed combination as shown below, and noted that “first conductor material” is also considered as a “continuous conductive gate/material” by the shown “solid bonding solder/line” below”:
	Claim 12-13 & 20, the FE material is seen as integrated with the gate stack structure of transistor in Fig. 6, and 2nd conductor coupled to WL.
	Claim 21, col. 14 recites chemical elements forming such FE materials selected from group consisting at least of Hafnium (Hf) and Oxygen (O) and at least from ZrO (Zirconium), AL2O3 (aluminum), SiO2 (silicon), etc., which area all well-recognized FE materials to one skilled in this art.
[AltContent: arrow][AltContent: textbox (Transistor)][AltContent: arrow][AltContent: textbox (Semiconductor material)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Conductor)][AltContent: textbox (Thin FE material)][AltContent: textbox (1st conductor)][AltContent: textbox (Gate dielectric material)]
    PNG
    media_image1.png
    660
    651
    media_image1.png
    Greyscale


3.	Claims 1-2, 4, 7-10, 12, 16 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2005/0094457).
	Claims 1-2, Chen et al (see Fig. 2) clearly shows a memory cell comprising a transistor (50) provided over a substrate; and a ferroelectric (FE) capacitor 44 comprising a first capacitor electrode 48, a second capacitor electrode 46 to data/bit line, and a FE material 44 between the first and second capacitor electrodes, wherein the FE capacitor is coupled to a gate terminal 48 of the transistor 50. Additionally, first capacitor electrode coupled to gate terminal, see below:


[AltContent: arrow][AltContent: textbox (Thin FE material)][AltContent: arrow][AltContent: textbox (1st gate electrode or  1st conductor)]
    PNG
    media_image2.png
    291
    263
    media_image2.png
    Greyscale

Claim 4, first source/drain coupled to bit line BL, and second S/D terminal coupled to select line (RL) as claimed.
Claim 7, Fig. 2 shows 1st cap electrode 48 coupled directly to transistor gate electrode 48 as one continuous gate stack or continuous conductive material as well.
	Claims 8-10, 16 & 20, Fig. 2 shows a gate stack with claimed combination as shown above, and noted that “first conductor material” is also considered as a “continuous conductive gate/material” represented by a common node between FE capacitor and 1st gate electrode 48 as well.
	Claim 12 & 20, the FE material is seen as integrated with the gate stack structure of transistor in Fig. 2 above.

4.	Claims 1-4, 7-13, 16 & 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakai et al (US 2003/0235067).
Claims 1-2, Sakai (see Fig. 2) clearly shows a memory cell comprising a transistor (see below) provided over a substrate; and a ferroelectric (FE) capacitor Cf comprising a first capacitor electrode (top), a second capacitor electrode (bottom or 2), and a FE material in between the first and second capacitor electrodes, wherein the FE capacitor is coupled to a gate terminal 2 of the transistor. Additionally, first capacitor electrode coupled to gate terminal, see below:


[AltContent: arrow][AltContent: textbox (Transistor)][AltContent: arrow][AltContent: textbox (Thin FE material)][AltContent: arrow][AltContent: textbox (1st gate electrode or  1st conductor)]
    PNG
    media_image3.png
    456
    557
    media_image3.png
    Greyscale

Claims 3 & 13, Fig. 3 shows word line WL signal coupled to the second (or top) electrode of FE cap.
Claims 4, 11 & 19, Fig. 2 shows the first source/drain 5 coupled to bit line (BL), and second S/D terminal coupled to select line (SL) as claimed.
st cap electrode 2 coupled directly to transistor gate electrode 48 as one continuous gate stack or continuous conductive material as well.
	Claims 8-10, 16 & 20, Fig. 2 shows a gate stack with claimed combination as shown above, and noted that “first conductor material” 2 is also considered as a “continuous conductive gate/material” represented by a common node between FE capacitor and 1st gate electrode 2 as well.
	Claim 12 & 20, the FE material is seen as integrated with the gate stack structure of transistor in Fig. 2 above.

5.	Claims 1-4, 7-10, 11-13, 16 & 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al (US 6,809,951).
	Claims 1-2, Yamaguchi et al (see Fig. 1) clearly shows a memory cell comprising a transistor (see selected cell below) provided over a substrate; and a ferroelectric (FE) capacitor Cf comprising a first capacitor electrode (top), a second capacitor electrode (bottom or 2), and a FE material in between the first and second capacitor electrodes, wherein the FE capacitor is coupled to a gate terminal of the transistor. Additionally, first capacitor electrode coupled to gate terminal, see below:
Claims 3 & 13, Fig. 1 shows word line WL signal coupled to the second (or top) electrode of FE cap.
Claims 4, 11 & 19, Fig. 1 shows the first source/drain (right side) coupled to bit line (BL), and second S/D terminal c(left side) coupled to select/source line (SL) as claimed. 
st cap electrode (bottom) coupled directly to transistor gate electrode as one continuous gate stack or continuous conductive material as well.
[AltContent: arrow][AltContent: textbox (2nd conductor)][AltContent: arrow][AltContent: textbox (Transistor)][AltContent: arrow][AltContent: textbox (Thin FE material)][AltContent: arrow][AltContent: textbox (1st gate electrode or  1st conductor)]
    PNG
    media_image4.png
    555
    558
    media_image4.png
    Greyscale

	Claims 8-10, 16 & 20, Fig. 1 shows a gate stack with claimed combination as shown above, and noted that “first conductor material” is also considered as a “continuous conductive gate/material” represented by a common node between FE capacitor and 1st gate electrode as well.
	Claim 12 & 20, the FE material is seen as integrated with the gate stack structure of transistor in Fig. 1 above.
s 1-4, 7-10, 11-13, 16 & 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US 6,438,021).
	Claims 1-2, Kato (see Fig. 7) clearly shows a memory cell comprising a transistor (see selected cell below) provided over a substrate; and a ferroelectric (FE) capacitor Cf comprising a first capacitor electrode (top), a second capacitor electrode (bottom), and a FE material in between the first and second capacitor electrodes, wherein the FE capacitor is coupled to a gate terminal of the transistor. Additionally, first capacitor electrode coupled to gate terminal, see below:
Claims 3 & 13, Fig. 7 shows word line WL1 or WL2 signal coupled to the second (or top) electrode of FE cap.
Claims 4, 11 & 19, Fig. 7 shows the first source/drain (left side) coupled to bit line (BL), and second S/D terminal (right side) coupled to select/source line (SL) as claimed. 
Claim 7, Fig. 7 shows 1st cap electrode (bottom) coupled directly to transistor gate electrode as one continuous gate stack or continuous conductive material as well.
Claims 8-10, 16 & 20, Fig. 7 shows a gate stack with claimed combination as shown above, and noted that “first conductor material” is also considered as a “continuous conductive gate/material” represented by a common node between FE capacitor and 1st gate electrode as well.
	Claim 12 & 20, the FE material is seen as integrated with the gate stack structure of transistor in Fig. 7 above.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd gate electrode or conductor)][AltContent: arrow][AltContent: textbox (Transistor)][AltContent: arrow][AltContent: textbox (Thin FE material)][AltContent: textbox (1st gate electrode or  1st conductor)]
    PNG
    media_image5.png
    549
    531
    media_image5.png
    Greyscale

	

7.	Claims 1-3, 7-10, 12-13, 16 & 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arita et al (US 6,140,672).
	Claims 1-2, Arita et al (see Fig. 3) clearly shows a memory cell comprising a transistor (see selected cell below) provided over a substrate; and a ferroelectric (FE) capacitor Cf comprising a first capacitor electrode (top), a second capacitor electrode (bottom), and a FE material in between the first and second capacitor electrodes, wherein the FE capacitor is coupled to a gate terminal of the transistor. Additionally, first capacitor electrode coupled to gate terminal, see below:

Claim 7, Fig. 3 shows 1st cap electrode (bottom) coupled directly to transistor gate electrode as one continuous gate stack or continuous conductive material as well.
[AltContent: arrow][AltContent: textbox (2nd gate electrode or conductor)]
[AltContent: arrow][AltContent: textbox (Thin FE material)][AltContent: arrow][AltContent: textbox (1st gate electrode or  1st conductor)][AltContent: arrow][AltContent: textbox (Transistor)][AltContent: arrow]
    PNG
    media_image6.png
    349
    326
    media_image6.png
    Greyscale

	Claims 8-10, 16 & 20, Fig. 3 shows a gate stack with claimed combination as shown above, and noted that “first conductor material” is also considered as a “continuous conductive gate/material” represented by a common node between FE capacitor and 1st gate electrode as well.
	Claim 12 & 20, the FE material is seen as integrated with the gate stack structure of transistor in Fig. 3 above.
Claim 21, cols. 14-20 recites examples for forming FE material using chemical elements selected from group consisting at least of Hafnium (Hf) and Oxygen (O) and at least from ZrO (Zirconium), AL2O3 (aluminum), SiO2 (silicon), etc., which area all well-recognized FE materials to one skilled in this art.
s 1-2, 7-10, 12, 16 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McMillan et al (US 5,523,964).
	Claims 1-2, McMillan et al (see Fig. 2) clearly shows a memory cell comprising a transistor (see selected cell below) provided over a substrate; and a ferroelectric (FE) capacitor Cf comprising a first capacitor electrode (top), a second capacitor electrode (bottom), and a FE material in between the first and second capacitor electrodes, wherein the FE capacitor is coupled to a gate terminal of the transistor. Additionally, first capacitor electrode coupled to gate terminal, see below:
Claim 7, Fig. 2 shows 1st cap electrode (bottom) coupled directly to transistor gate electrode as one continuous gate stack or continuous conductive material as well.

[AltContent: arrow][AltContent: textbox (Transistor)][AltContent: arrow][AltContent: textbox (1st gate electrode or  1st conductor)][AltContent: arrow][AltContent: textbox (2nd gate electrode or conductor)][AltContent: arrow][AltContent: textbox (Thin FE material)][AltContent: arrow]
    PNG
    media_image7.png
    287
    302
    media_image7.png
    Greyscale

	Claims 8-10, 16 & 20, Fig. 2 shows a gate stack with claimed combination as shown above, and noted that “first conductor material” is also considered as a “continuous conductive gate/material” represented by a common node between FE capacitor and 1st gate electrode as well.
	Claim 12 & 20, the FE material is seen as integrated with the gate stack structure of transistor in Fig. 2 above.
s 1-4, 7-13, 16, & 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al (US 2002/0006052).
	Claims 1-2, Kato et al (see Fig. 1) clearly shows a memory cell comprising a transistor (10, see below) provided over a substrate; and a ferroelectric (FE) capacitor Cf comprising a first capacitor electrode (bottom), a second capacitor electrode (top), and a FE material in between the first and second capacitor electrodes, wherein the FE capacitor is coupled to a gate terminal 13 of the transistor 10. Additionally, first capacitor electrode coupled to gate terminal, see below:
[AltContent: textbox (Thin FE material)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st gate electrode or  1st FE conductor)][AltContent: arrow][AltContent: textbox (2nd FE conductor)][AltContent: arrow][AltContent: textbox (Transistor)]
    PNG
    media_image8.png
    400
    351
    media_image8.png
    Greyscale

Claims 3 & 13, Fig. 1 shows word line WL signal coupled to the second (or top) electrode of FE cap.
Claims 4, 11 & 19, Fig. 1 shows the first source/drain (11) coupled to bit line (BL), and second S/D terminal (12) coupled to select line (SL) as claimed.
Claim 7, Fig. 1 shows 1st cap electrode 2 coupled directly to transistor gate electrode 13 as one continuous gate stack or continuous conductive material as well.

	Claim 12 & 20, the FE material is seen as integrated with the gate stack structure of transistor in Fig. 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 5, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over the primary teachings of either Kajima, or Chen, or Sakai, or Yamaguchi, or Kato et al, or Arita, or McMillan (see above) as applied to their respective parent claims 1, 8 & 16 above, and further in view of Juengling (US 2018/0337263).
	Each of these primary references above have been fully discussed to teach parent claims 1, 8 & 16 with respect to an integrated structure of transistor gate coupled directly to a ferroelectric capacitor on top of first conductor/gate. Additionally, the claims 5, 14 & 17 further recites such first transistor as a type of “fin-FET” type transistor, which are not suggested in these primary references in the first place.
Juengling (see Fig. 2-14), while related to a process steps of forming a fin-FET type structure, further discloses the usage of additional “charge storage” device (1442, see Fig. 14), which could be ferroelectric type if desired, formed right on top of its transistor’s fin material so that it can wrap around the gate dielectric at an upper portion of the fin-FET gates as claimed. Thus, it would have been obvious to one skilled in this art to forming such similar fin-FET type gate structures (per Jeungling suggestion) as fin-FET transistor in these primary teachings without complexity so as to realize space efficiency and/or other performances reasons as well. Additionally, s skilled person would have motivated to do so because all these references show similar integrated structure wherein the first electrode of ferroelectric capacitor also integrated within the gate stack of the transistor as claimed.
[AltContent: textbox (Ferroelectric Capacitor)][AltContent: textbox (Fin-FET transistors)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]


    PNG
    media_image9.png
    593
    892
    media_image9.png
    Greyscale

6, 15 & 18 recites additional features for a ferroelectric with finFET structure and/or wrapping fin elements that not clearly suggested by the above references, or their combination thereof; thus, they tentatively contain allowable subject matter over the prior arts of record.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827